17 A.3d 1043 (2011)
301 Conn. 902
Victor ANATRA et al.
v.
ZONING BOARD OF APPEALS OF THE TOWN OF MADISON.
SC 18784
Supreme Court of Connecticut.
Decided April 27, 2011.
Michael A. Zizka, Hartford, in support of the petition.
Proloy K. Das and Glenn E. Coe, Hartford, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 127 *1044 Conn.App. 125, 14 A.3d 386 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that a zoning board may not deny a permit for a plan that complies with local zoning regulations but differs materially from that presented in a previously approved variance application?"